Title: From Thomas Jefferson to James Sullivan, 19 June 1807
From: Jefferson, Thomas
To: Sullivan, James


                        
                            Dear Sir
                            
                            Washington June 19. 07.
                        
                        In acknoleging the reciept of your favors of the 3d. instant I avail myself of the occasion it offers of
                            tendering to yourself, to mr Lincoln & to your state, my sincere congratulations on the late happy event of the
                            election of a republican Executive to preside over it’s councils. the harmony it has introduced between the Legislature
                            & Executive branches, between the people & both of them, & between all & the General government, are so many steps
                            towards securing that union of action & effort in all it’s parts, without which no nation can be happy or safe. the just
                            respect with which all the states have ever looked to Massachusets, could leave none of them without anxiety while she was
                            in a state of alienation from her family and friends. your opinion of the propriety & advantage of a more intimate
                            correspondence between the Executives of the several states & that of the Union, as a central point, is precisely that
                            which I have ever entertained, and on coming into office I felt the advantages which would result from that harmony. I had
                            it even in contemplation, after the annual recommendation to Congress of those measures, called for by the times, which
                            the constitution had placed under their power, to make communications in like manner to the Executives of the States as to
                            any parts of them to which their legislatures might be alone competent. for many are the exercises of power, reserved to
                            the states, wherein an uniformity of proceeding would be advantageous to all. such are quarantines, health laws,
                            regulations of the press, banking institutions, training militia &c. &c. but you know what was the state
                            of the several governments when I came into office. that a great proportion of them were federal, & would have been
                            delighted with such opportunities of proclaiming their contempt, & of opposing republican men & measures.
                            opportunities so furnished & used, by some of the state governments, would have produced an ill effect, & would have
                            insured the failure of the object of uniform proceeding. if it could be ventured even now (Connecticut & Delaware being
                            still hostile) it must be on some greater occasion than is likely to arise within my time. I look to it therefore as a
                            course which will probably be to be left to the consideration of my successor.
                        I consider, with you, the federalists as compleatly vanquished, and never more to take the field under their
                            own banners. they will now reserve themselves to profit by the schisms among republicans, and to earn favors from
                            minorities whom they will enable to triumph over their more numerous antagonists. so long as republican minorities barely
                            accept their votes, no great harm will be done; because it will only place in power one shade of republicanism, instead of
                            another. but when they purchase the votes of the federalists by giving them a participation of office, trust & power, it
                            is a proof that anti-monarchism is not their strongest passion. I do not think that the republican minority in Pensylvania
                            has fallen into this heresy, nor that there are in your state materials of which a minority can be made who will fall into
                            it.
                        With respect to the tour my friends to the North have proposed that I should make in that quarter, I have not
                            made up a final opinion. the course of life which Genl. Washington had run, civil & military, the services he had
                            rendered, and the space he therefore occupied in the affections of his fellow citizens, take from his examples the weight
                            of precedents for others, because no others can arrogate to themselves the claims which he had on the public homage. to
                            myself therefore it comes as a new question, to be viewed under all the phases it may present. I confess that I am not
                            reconciled to the idea of a chief magistrate parading himself through the several states as an object of public gaze, &
                            in quest of an applause which, to be valuable, should be purely voluntary. I had rather acquire silent good will by a
                            faithful discharge of my duties, than owe expressions of it to my putting myself in the way of recieving them. were I to
                            make such a tour to Portsmouth or Portland, I must do it to Savanna, perhaps to Orleans & Frankfort. as I have never yet
                            seen the time when the public business would have permitted me to be so long in a situation in which I could not carry it
                            on, so I have no reason to expect that such a time will come while I remain in office. a journey to Boston or Portsmouth,
                            after I shall be a private citizen, would much better harmonize with my feelings, as well as duties: and, founded in
                            curiosity, would give no claims to an extension of it. I should see my friends too more at our mutual ease, and be left
                            more exclusively to their society. however, I end as I begun, by declaring I have made up no opinion on the subject, &
                            that I reserve it as a question for future consideration & advice. in the mean time, and at all times I salute you with
                            great respect and esteem.
                        
                            Th: Jefferson
                            
                        
                    